Citation Nr: 1419699	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

An April 2009 rating decision denied the Veteran's claim for a compensable rating for bilateral hearing loss.  In February 2010 the RO issued a statement of the case explaining to the Veteran why his claim had been denied.  However, a May 2010 rating decision granted the Veteran a 30 percent rating for bilateral hearing loss.  The Veteran did not submit a substantive appeal regarding his bilateral hearing loss claim and consequently a claim for an increased rating for bilateral hearing loss is not currently in appellate status before the Board.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2008 rating decision that denied service connection for a back disorder. 

2.  Evidence received since the October 2008 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for a back disorder has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for a back disorder has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2013).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for service connection for a back disorder was denied by the RO in October 2008.  The Veteran was notified of the denial and of his appellate rights by way of a notice dated in that same month.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year and the decision became final.  

The Veteran maintains that he developed a chronic low back disorder during service and that he has had a low back disorder ever since. 

The evidence of record prior to the October 2008 final rating decision included the service treatment records which show that the Veteran complained of back ache in September 1967 and that the examiner suspected a pulled muscle. 

Department of corrections medical records dated from November 2001 to September 2004 reveal frequent complaints of low back pain.  VA treatment records dated in September 2007 revealed the Veteran to have lumbar spine stenosis.  

The evidence submitted since the October 2008 decision includes a June 2011 private examination report regarding the Veteran's low back.  The private examiner opined that it was more likely than not that the Veteran's current back problems, with degenerative disease and spinal stenosis, are related to his military service.  At the time of the October 2008 rating decision there was no medical evidence linking the Veteran's current low back disability to his service.  Accordingly, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a back disorder is reopened.


REMAND

The Veteran testified at his June 2012 hearing that he has had treatment for his back from a chiropractor in St. George, Utah.  At the hearing he also mentioned treatment by a Dr. Delcore.  A September 2007 VA treatment record indicates that Dr. Delcore is an orthopedist in Cedar City, Utah.  The record does not contain copies of the Veteran's treatment records from the chiropractor or from Dr. Delcore, and there is no indication that they have ever been requested.  These records should be requested and associated with the claims file if obtained.

The September 2007 VA treatment record also indicates that the Veteran had received physical therapy and that he would be seen by the VA spine clinic on October 4, 2007.  The records of such treatments have not been obtained.  Such should be requested and associated with the Veteran's claims file if obtained.  

The most recent VA outpatient record in the claims file is dated January 20, 2011.  The Veteran's updated VA treatment records should be obtained.

There is June 2011 private medical opinion in support of the Veteran's claim and a February 2012 VA medical opinion against the Veteran's claim.  When the additional evidence discussed above has been obtained, the Veteran's claims file should be reviewed by an orthopedic specialist for an opinion regarding the etiology of the Veteran's low back disability with consideration of the newly obtained evidence.  

At the June 2012 hearing the Veteran's representative submitted numerous documents, including a letter dated June 13, 2012, in which the representative appears to assert that the Veteran's back disorder is secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran should be provided VCAA notice regarding secondary service connection.  On remand the AOJ will have an opportunity to review and consider the documents submitted at the June 2012 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claim for service connection for a low back disability, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain and associate with the claims file any outstanding VA treatment records dated from January 21, 2011 to present.

3.  Attempt to verify whether the Veteran was actually examined by the VA spine clinic on October 4, 2007.  If so, obtain a copy of these records and associate them with the claims file.

4.  Request that the Veteran verify where he received physical therapy for his low back in September 2007.  If the Veteran's provides this information and authorization, if necessary, obtain copies of the physical therapy records.

5.  Request that the Veteran identify any non-VA treatment records pertaining to his low back disorder that are potentially available and not already of record.  In particular, the Veteran is requested to authorize the release of records regarding the medical treatment for his low back from Dr. Randy Delcore in Cedar City, Utah, and from his chiropractor in St. George, Utah.

6.  With regards to the records requests above, if, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

7.  After the above actions have been accomplished to the extent possible, send the Veteran's claims file to a medical specialist in the field of orthopedics.  The specialist should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current low back disorder is related to service.  The specialist should also provide an opinion as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current low back disorder is caused or aggravated by any of the Veteran's service-connected disabilities, in particular PTSD.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the low back disorder, that is proximately due to or the result of the service-connected PTSD, and not due to the natural progress of the low back disorder.  The specialist should discuss the Veteran's assertions that he has had back pain ever since the in-service complaint of back pain, discuss the June 2011 private medical opinion of Bradley Root, D.O., and discuss the article from the National Center for PTSD titled, The Experience of Chronic Pain and PTSD: A Guide for Health Care Providers (currently contained in a loose manila folder in Volume 3 of the claims file), and provide supporting rationale for his/her opinions, including reference to any pertinent medical literature.

8.  When the above actions have been accomplished, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded the appropriate period of time to respond.  The SSOC should include review of all evidence received since the March 2012 statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


